Citation Nr: 0717595	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD), including as secondary 
to service-connected sinusitis.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Charles A. Riddle, III


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 through July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran's claim of entitlement to service connection for 
COPD was denied in a Board decision of January 2000 as not 
well grounded. The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) eliminated 
the concept of a well-grounded claim and Section 7(b) of the 
VCAA states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be readjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made. The denial of the claim for 
service connection for COPD meets the criteria of Section 
7(b) and is not one that requires new and material evidence.

In the Board's September 2004 remand, the issue of 
entitlement to service connection for arteriosclerotic heart 
disease was remanded under Manlincon v. West, 12 Vet. App. 
238 (1999), for a Statement of the Case (SOC).  The SOC was 
issued in April 2006.  Since then, the veteran has made no 
communications with VA regarding the issue of entitlement to 
service connection for arteriosclerotic heart disease.  In 
fact, the only communication from the veteran since then has 
been the December 2006 statement specifically noted by the 
veteran to be "In Reply To 321 Appeals 21 908 209."  The 
only such letter from VA was the December 2006 letter 
accompanying the Supplemental SOC (SSOC) for the issues 
discussed in the remand below.  The letter actually 
accompanying the April 2006 heart disease SOC was entitled 
"321/211 Appeals" and the letter accompanying the August 
2006 heart disease SSOC was entitled "321/APP."  The 
veteran has not responded to either of those letters/SOC's.  
As such, his appeal for service connection for 
arteriosclerotic heart disease was not perfected and is not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case is not ready for appellate review. The claims 
folder contains VA treatment records printed at the 
Shreveport VA Medical Center after the most recent 
Supplemental Statement of the Case (SOC) for these claims, 
which is dated December 2006.  No waiver has been obtained 
regarding this additional evidence.

An SSOC will be furnished to the veteran and his 
representative if additional pertinent evidence is received 
that has not been considered in the SOC or a prior SSOC. See 
38 C.F.R. § 19.31(b)(1) (2006). A remand is not necessary for 
the purposes of reviewing additional evidence received by the 
Board, if, pursuant to 38 C.F.R. § 20.1304(c), the veteran or 
his representative waives the right to initial consideration 
by the RO, or if the Board determines that the benefits to 
which the evidence relates may be fully allowed on appeal.  
38 C.F.R. § 19.9(b)(3) (2006).

Here, the evidence is not duplicative of evidence already 
associated with the claims file, and it may be relevant to 
the issues on appeal because it pertains to the treatment of 
the veteran's bronchitis and COPD.  The evidence has not been 
considered by the RO, and no waiver has been received by 
either the veteran, or his representative.  Therefore, in 
accordance with 38 C.F.R. § 19.31(b)(1), the case must be 
returned to the RO for consideration of the additional 
evidence and the issuance of an SSOC.



Accordingly, the case is REMANDED for the following action:

1. Review the medical records added to the 
claims folder since the most recent SSOC, 
which is dated December 2006.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



